Adams, Judge,
delivered the opinion of the court.
At the October Term 1872 of this court, this case stood on the docket in the name of Alexander B. Snider, executor of Oliver E. Snider deceased, against Lindsay Murdock, and the court at that term delivered an opinion affirming the judgment of the Circuit Court.
At the present term of the court a motion was filed to set aside the judgment rendered at the last term, because Alexander B. Snider, in whose name it was rendered, was' dead when the judgment of affirmance was rendered.
This motion was sustained, and the judgment of affirmance was set aside.
Since the foregoing proceedings were had, John Slagel, who has been appointed administrator de bonis non of the estate of Oliver E. Snider, deceased, appeared in court here, and by consent of parties is substituted as plaintiff, and the case has been again submitted for our consideration.
I have examined the record and see nothing to change the views of the court as laid down in the opinion delivered at the last term. That opinion will therefore be adopted as the opinion now of this court.
The judgment of the Circuit court is affirmed, and revived in the name of the plaintiff as administrator de bonis non of Oliver E. Snider deceased.
The other Judges concur.